Citation Nr: 0824608	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  05-11 934	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to an effective date prior to April 1, 2004, for 
the assignment of a 20 percent rating for service-connected 
lumbosacral strain.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active duty from August 1976 to August 
1980 and from June 1983 to March 1987.  

This case, which involves a rebuilt claims file, comes before 
the Board of Veterans' Appeals (Board) on appeal from the RO.  

A June 2004 rating decision granted an increased evaluation 
of 20 percent for service-connected lumbosacral strain, 
effective on the date of a VA examination, April 1, 2004.  


FINDINGS OF FACT

1.  The veteran filed a claim for an increased evaluation for 
service-connected lumbosacral strain on November 14, 2002.  

2.  A June 2004 rating decision increased his evaluation to 
20 percent for the service-connected low back disability, 
effective on April 1, 2004.  

3.  The service-connected low back condition is shown to have 
likely undergone an increased in severity on November 14, 
2002 when the veteran claimed first claimed increased 
problems manifested by a disability picture that more nearly 
approximated the criteria of moderate functional loss due to 
pain and episodes of flare-ups.  


CONCLUSION OF LAW

An effective date of November 14, 2002 or the date of claim 
for the assignment of a 20 percent rating for the service-
connected low back disability is for application.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

This case involves a rebuilt claims file.  The evidence on 
file indicates that the veteran, who had been assigned a 10 
percent evaluation for service-connected lumbosacral strain 
since March 1987, filed a claim for increase in November 
2002.  

In February 2003, the RO sent the veteran a letter in which 
he was informed of the requirements needed to establish an 
increased evaluation.  

Although this letter did not specifically inform the veteran 
of the evidence necessary to warrant an earlier effective 
date for an increased rating, the VA General Counsel has held 
that 38 U.S.C.A. § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate newly raised or "downstream" issues, such as the 
claim for an earlier effective date following the grant of an 
increased evaluation, in response to notice of its decision 
on a claim for which VA has already given the appropriate 
section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003).  The Board therefore believes that appropriate notice 
has been given in this case.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  No additional private evidence was added to 
the claims file.  

The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  However, because the issue in 
this case involve entitlement to an earlier effective date, a 
current examination is not relevant.  

There is no indication that additional relevant evidence 
exists, and the veteran has not pointed to any additional 
information that needs to be added to his VA claims folder 
with respect to the issue decided herein.  The veteran has 
been given ample opportunity to present evidence and argument 
in support of his claims.  The Board additionally finds that 
general due process considerations have been complied with by 
VA.  See 38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  



In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  


Pertinent Law and Regulations

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  

This statutory provision is implemented by the regulation, 
which provides that the effective date for an award of 
increased compensation will be the date of receipt of claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  

An exception to that general rule applies under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  

In that circumstance, the law provides that the effective 
date of the award "shall be the earliest date as of which it 
is ascertainable that an increase in disability had occurred, 
if application is received within one year from such date."  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also 
Harper v. Brown, 10 Vet. App. 125, 126 (1997); VAOPGCPREC 12-
98; 63 Fed. Reg. 56704 (1998).  

The United States Court of Appeals for Veterans Claims 
(Court) has made it clear that the question of when an 
increase in disability is factually ascertainable is answered 
by the Board based on the evidence in a veteran's VA claims 
folder.  "Evidence in a claimant's file which demonstrates 
that an increase in disability was 'ascertainable' up to one 
year prior to the claimant's submission of a 'claim' for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues."  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2006).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  

Separate diagnostic codes identify the various disabilities.  
The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. §§ 4.1, 4.2, 
4.41 (2005); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

During the course of this appeal regulatory changes amended 
the rating criteria for evaluating intervertebral disc 
syndrome effective on September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (2002).  Effective on September 26, 2003, VA 
revised the criteria for diagnosing and evaluating the spine.  
See 68 Fed. Reg. 51454-51458 (2003).  

The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  

According to 38 C.F.R. Section 4.71a, Diagnostic Code 5293, 
effective on September 23, 2002, a 10 percent evaluation may 
be assigned when there is evidence of intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
twelve months; and a 20 percent evaluation is assigned when 
the incapacitating symptom episodes last at least two weeks 
but less than four weeks during the past twelve months.  

This remained essentially unchanged in the revisions 
effective on September 26, 2003.  In June 2004, a correction 
was published to reinsert material that was inadvertently 
omitted from the initial publication of the 2003 revision.  
69 Fed. Reg. 32449 (2003).  

Note (1) states that for purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Code 5010.  

Under Diagnostic Code 5295, prior to September 26, 2003, a 40 
percent rating was assigned for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion; a 20 
percent rating was assigned with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; a 10 percent rating was assigned for 
characteristic pain on motion; and a no percent rating was 
assigned with slight subjective symptoms only.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).  

Prior to September 26, 2003, Diagnostic Code 5292, for 
limitation of motion of the lumbar spine, provided a 10 
percent rating when limitation of motion was slight, a 20 
percent rating when moderate, and a 40 percent rating when 
severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).  

Under the revised rating criteria beginning on September 26, 
2003, involving the general rating formula for diseases or 
injuries of the spine, a 50 percent evaluation is assigned 
for lumbosacral strain when there is unfavorable ankylosis of 
the entire thoracolumbar spine; a 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
thoracolumbar spine; and a 20 percent evaluation is assigned 
when forward flexion of the thoracolumbar spine is greater 
than 30 degrees but not greater than 60 degrees, or the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees, or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243 (2006).  

The notes to the revised rating formula for diseases and 
injuries to the spine state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Note (1) (2007).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  

The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, Note (2) (2006).  


Analysis

Although this case involves a rebuilt claims file, the Board 
notes that all of the evidence pertinent to this claim 
appears to be on file.  

The evidence on file reveals that the veteran was service 
connected for lumbosacral strain and assigned a 10 percent 
evaluation, effective on March 27, 1987.  A claim for an 
increased evaluation for lumbosacral strain is dated November 
2002.  

By a rating action in June 2004, the RO assigned a 20 percent 
for the service-connected lumbosacral strain, effective on 
April 1, 2004, the date of a VA examination.  

The veteran contends that the effective date of the 20 
percent rating for service-connected lumbosacral strain 
should be November 11, 2002, the date he asserts that he 
filed his claim.  

The Board notes that, unless there is evidence of increased 
disability within a year prior to the date of receipt of the 
claim for increase, the effective date for an award of 
increased compensation will be the date of receipt of claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  

As there is no medical evidence of increased disability 
within the year prior to the claim, and the veteran has not 
contended otherwise, the effective date for increase in this 
case is the later of the date of claim and the date 
entitlement arose, meaning the date of evidence of increased 
disability.  

Turning to the medical evidence on file, the Board notes that 
the evidence prior to the April 2004 VA examination report 
consists of VA evaluation reports dated in February, March 
and July 2003, all of which were conducted prior to the 
effective date of the current rating criteria for the spine.  

Consequently, the Board must determine whether any of these 
reports contains evidence of an increase of disability for 
the service-connected low back disability warranting an 
evaluation in excess of 10 percent.  

Under the older rating criteria effective prior to September 
26, 2003, a 20 percent rating was assigned under Diagnostic 
Code 5295, for lumbosacral strain, when there was evidence of 
muscle spasm on extreme forward bending and loss of lateral 
spine motion, unilateral, in the standing position; a 20 
percent rating was also assigned for moderate limitation of 
motion of the lumbar spine under Diagnostic Code 5292.  

A 20 percent rating was assigned for intervertebral disc 
syndrome under Diagnostic Code 5293 when the incapacitating 
symptom episodes last at least two weeks but less than four 
weeks during the past twelve months.  

On VA neurological evaluation in February 2003, the veteran 
noted having back pain that was steady and associated with an 
occasional numb feeling in either leg or both legs when he 
stood for over 20 minutes.  

The examination revealed a normal gait and strength, with 
positive straight leg raising sign at 30-45 degrees, 
bilaterally.  He had absent Achilles reflexes.  The 
assessment was that the veteran's low back disability was 
consistent with bilateral L5-S1 radiculopathy, probably due 
to ruptured disks.  

On VA examination in March 2003, the veteran described low 
back flare-ups that occurred 1 to 2 times a year and lasted 3 
to 7 days in duration.  During flare-ups, he would treat the 
back with heat and sometimes use a cane.  Generally, his low 
back condition did not interfere with work, as he did not 
have a physically demanding job.  

The VA examination in March 2003 did not reveal any 
tenderness or spasm of the low back.  Straight leg raising 
did not produce any radicular pain.  Flexion of the lumbar 
spine was to 75 degrees, with pain beginning at 65 degrees; 
extension was to 40 degrees, with pain beginning at 35 
degrees; right lateral flexion was to 25 degrees, with pain 
beginning at 15 degrees; and left lateral flexion was to 30 
degrees, with pain beginning at 20 degrees.  

The veteran's gait and neurological evaluation were reported 
to be normal.  The diagnosis was that of mechanical low back 
pain without evidence of radiculopathy.  Based on the 
veteran's description of his condition during flare-ups, the 
examiner estimated that the veteran had a 25 percent decrease 
in his range of motion during these flare-ups.  

On VA neurological examination of the veteran in July 2003, 
his motor strength and tone were normal in all four 
extremities.  Pinprick was 80 percent of normal in the feet.  
Deep tendon reflexes were 1+ throughout, except for absent 
ankle jerks, bilaterally.  Straight leg raising was negative, 
bilaterally.  The diagnosis was that of low back pain, which 
the examiner felt to be mechanical, although radiculopathy 
could not be ruled out.  

The impression on an MRI scan of the lumbar spine in August 
2003 was stenosis at the L4-L5 level on the right and at the 
L5-S1 level on the left.  Nerve conduction studies of the 
lower extremities in November 2003 were considered normal; an 
electromyogram revealed findings consistent with chronic S1 
bilateral radiculopathy.  

The Board finds that the medical evidence from February to 
November 2003 does not show muscle spasm, but more than 
slight loss of motion of the low back was shown on 
examination in 2003.  

The motion figures for the low back, in March 2003, showed 
flexion of the lumbar spine to 75 degrees, with pain 
beginning at 65 degrees; extension was to 40 degrees, with 
pain beginning at 35 degrees; right lateral flexion was to 25 
degrees, with pain beginning at 15 degrees; and left lateral 
flexion was to 30 degrees, with pain beginning at 20 degrees.  

Significantly, the VA examiner noted a 25 percent decrease in 
range of motion during flare-ups.  These findings are 
consistent with the other competent evidence in the record 
showing an increase in his disability, including at the time 
of the VA examination in April 2004.  

The veteran described having low back flare-ups in March 2003 
that occurred 1-2 times a year and lasted 3-7 days in 
duration.  However, these episodes cannot be considered 
incapacitating since the veteran treated the flare-ups with 
heat and sometimes use a cane, but did not require bed rest 
prescribed or other treatment by a physician.  Moreover, 
these episodes totally less than two weeks during a twelve 
month period.  

Thus, on review, the service-connected low back disability 
picture is shown to have more closely resembled that of a 
moderate limitation of motion when the demonstrated 
functional loss due to pain and episodes of flare-ups is 
considered.  

Given that the claims folder has been rebuilt in this case, 
the Board also finds that the service-connected low back 
disability is shown to have likely undergone this increase in 
disability on November 14, 2002, the earliest date that the 
veteran is shown to have claimed increased impairment.  

In reaching the above decision, the Board considered the 
doctrine of reasonable doubt.  As the preponderance of the 
evidence supports the veteran's claim for an earlier 
effective date for the assignment of a 20 percent rating for 
service-connected low back disability, the doctrine need not 
be applied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An earlier effective date of November 14, 2002 for the 
assignment of a 20 percent evaluation for service-connected 
low back disability is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


